department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg et2 plr-143178-10 date date internal_revenue_service number release date index number ------------------ ---------------------------- ------------------------------ -------------------------------------- -------------------------------- legend taxpayer ----------------------- dear ------------ as discussed in our phone conversation on date this letter_ruling revokes private_letter_ruling plr-122803-09 issued to taxpayer on date and substitutes the following letter_ruling in addition this letter limits the revocation's retroactive effect pursuant to sec_7805 of the internal_revenue_code code in a letter_ruling request dated date and supplemented by letters dated june august and date taxpayer requested a ruling that the value of certain articles of clothing and accessories provided by taxpayer to employees are excluded from gross_income as de_minimis_fringe_benefits under code sec_132 code sec_132 states that a de_minimis_fringe benefit is any property or service the value of which is after taking into account the frequency with which similar fringes are provided by the employer to the employer’s employees so small as to make accounting for it unreasonable or administratively impracticable in a letter dated date the internal_revenue_service service issued a ruling that concluded that these items would be excludable de_minimis_fringe_benefits the service largely based this conclusion on representations that taxpayer made in its series of letters that each of the items covered by the ruling_request were de_minimis_fringe_benefits in a letter dated date the service advised taxpayer that it was reconsidering the date letter_ruling in response to a request from the service taxpayer provided additional information in a memorandum dated date the memorandum demonstrated that there were variations attending the acquisition and distribution of the clothing and accessories by departments of taxpayer based on those variations the service can not conclude on a categorical basis that the items at issue in the ruling_request were de_minimis_fringe_benefits plr-143178-10 the service has authority to decline to issue a letter_ruling when issuing that ruling_request would not be appropriate in the interest of sound tax_administration see revproc_2011_1 i r b section after carefully reviewing the statement of facts and statement of law set forth in the original ruling_request supplemental letters and the memorandum the service has concluded that it is inappropriate to rule in this case because of the inherently factual nature of the problem involved in the light of the above discussion the date ruling issued to taxpayer is hereby revoked code sec_7805 provides that the secretary_of_the_treasury may prescribe the extent if any to which any ruling or regulation relating to the internal revenue laws may be applied without retroactive effect section dollar_figure of revproc_2011_1 provides in part that if a letter_ruling is revoked the revocation applies to all years open under the statute unless the service uses its discretionary authority under sec_7805 to limit the revocation's retroactive effect sections dollar_figure of revproc_2011_1 provides that unless the revocation or modification of a letter_ruling is due to a misstatement or omission of material facts the facts at the time of the transaction are materially different from the facts on which the letter_ruling was based or the transaction involves a continuing action or series of actions and the controlling facts change during the course of the transaction the revocation of a letter_ruling will generally not be applied retroactively to the taxpayer for whom the letter_ruling was issued provided that there has been no change in the applicable law the letter_ruling was originally issued for a proposed transaction and the taxpayer directly involved in the letter_ruling acted in good_faith in relying on the letter_ruling and revoking or modifying the letter_ruling retroactively would be to the taxpayer's detriment the factors in section dollar_figure of revproc_2011_1 must be satisfied in order to limit the retroactive effect of a revocation of a prior letter_ruling in this case each of the factors has been satisfied accordingly pursuant to the authority contained in sec_7805 the revocation of the date letter will not be applied retroactively accordingly we decline to rule on your request we regret any inconvenience our inability to rule in this matter may cause sincerely paul carlino chief employment_tax branch tax exempt and government entities
